                   Case 19-12415-MFW          Doc 101       Filed 12/03/19        Page 1 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11

HRI HOLDING CORP., et al.,1                                 Case No. 19-12415 (MFW)

                                   Debtors.                 (Jointly Administered)
                                                            Re: Docket Nos. 12 and 14
                                                            Hearing Date: December 5, 2019 at 2:00 pm (ET)
                                                            Objection Deadline: December 3, 2019 at 10:00 am (ET)2

   OMNIBUS OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
  CREDITORS TO DEBTORS’ MOTIONS FOR: (I) ENTRY OF A FINAL ORDER
AUTHORIZING POSTPETITION FINANCING AND USE OF CASH COLLATERAL;
    AND (II) ENTRY OF AN ORDER APPROVING BIDDING PROCEDURES

                    The Official Committee of Unsecured Creditors (the “Committee”) of HRI

Holding Corp., et al., the above-captioned debtors and debtors-in-possession (the “Debtors”), by

and through its proposed undersigned counsel, hereby files this omnibus objection (the

“Objection”) to:

         (1)        Motion of the Debtors and Debtors-In-Possession for Interim and Final Orders
                    (I) Authorizing the Debtors to (A) Obtain Post-Petition Financing, (B) Grant
                    Liens and Superpriority Administrative Expense Claims to Post-Petition Lenders
                    and (C) Utilize Cash Collateral, (II) Providing Adequate Protection to the Pre-
                    Petition Secured Parties, (III) Modifying the Automatic Stay, (IV) Granting
                    Related Relief, Pursuant to 11 U.S.C. Sections 105, 361, 362, 363, 364 and 507,
                    and (V) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 and Local
                    Rule 4001-2 (the “DIP Motion”); and


1
         The Debtors in these cases are: HRI Holding Corp., Houlihan’s Restaurants, Inc., HDJG Corp., Red Steer,
         Inc., Sam Wilson’s/Kansas, Inc., Darryl’s of St. Louis County, Inc., Darryl’s of Overland Park, Inc.,
         Houlihan’s of Ohio, Inc., HRI O’Fallon, Inc., Algonquin Houlihan’s Restaurant, L.L.C., Geneva
         Houlihan’s Restaurant, L.L.C., Hanley Station Houlihan’s Restaurant, LLC, Houlihan’s Texas Holdings,
         Inc., Houlihan’s Restaurants of Texas, Inc., JGIL Mill OP LLC, JGIL Millburn, LLC, JGIL Milburn Op
         LLC, JGIL, LLC, JGIL Holding Corp., JGIL Omaha, LLC, HOP NJ NY, LLC, HOP Farmingdale LLC,
         HOP Cherry Hill LLC, HOP Paramus LLC, HOP Lawrenceville LLC, HOP Brick LLC, HOP Secaucus
         LLC, HOP Heights LLC, HOP Bayonne LLC, HOP Fairfield LLC, HOP Ramsey LLC, HOP Bridgewater
         LLC, HOP Parsippany LLC, HOP Westbury LLC, HOP Weehawken LLC, HOP New Brunswick LLC,
         HOP Holmdel LLC, HOP Woodbridge LLC, and Houlihan’s of Chesterfield, Inc.
2
         Extended as to the Committee with the consent of the Debtors.



PHIL1 8524002v.1
                   Case 19-12415-MFW         Doc 101       Filed 12/03/19       Page 2 of 12



         (2)        Motion of the Debtors for Entry of an Order (A) Approving Bidding Procedures
                    in Connection With a Transaction by Public Auction; (B) Scheduling a Hearing to
                    Consider the Transaction; (C) Approving the Form and Manner of Notice
                    Thereof; (D) Approving Contract Procedures; and (E) Granting Related Relief
                    (the “Bid Procedures Motion”).3

In support of this Objection, the Committee respectfully states as follows:

                                    PRELIMINARY STATEMENT

                    1.     The Bid Procedures Motion seeks approval of an extremely expedited sale

process, with bids due in less than two weeks. Having only been formed the Friday before

Thanksgiving, the Committee has spent the past week getting up to speed in these cases to assess

the sufficiency of the Debtors’ marketing effort, and the potential impact on stakeholders from

the accelerated timeline. The Committee has concerns regarding this expedited process, but also

recognizes the Debtors’ liquidity constraints and the potential harm that could result from an

extended process. While the Committee is still analyzing the propriety of the timeline, certain

dates and deadlines must be established to allow interested parties time to analyze and respond.

In particular, the Debtors must immediately disseminate adequate assurance information for the

stalking horse bidder, and must serve adequate assurance information for competing bidders

within 24 hours of the Bid Deadline to allow landlords time to assess the information and object

if necessary.

                    2.     As part of the DIP financing, the lenders are seeking inappropriate

advance waivers of sections 506(c) and 552(b). The Committee acknowledges and appreciates

the fact that the DIP budget includes payment of 503(b)(9) claims, other priority claims, and stub

rent. Such payments, however, are not slated to be made until the final week of the budget. The

waivers, however, are effective upon entry of the Final Order, leaving creditors exposed to the

3
         Docket Nos. 12 and 14. Capitalized terms used but not otherwise defined herein shall have the meanings
         ascribed to such terms in the DIP Motion and Bid Procedures Motion.


                                                       2
PHIL1 8524002v.1
                   Case 19-12415-MFW     Doc 101     Filed 12/03/19    Page 3 of 12



risk that the amounts are never paid in the event of a default or if the sale is not consummated.

To prevent this result, the waivers should be conditioned on payment of the administrative

claims which, given the timeline, represents only a minor delay for the lenders. The waivers

should further be conditioned on an appropriate budget for all professionals.

                    3.   In addition, there are potentially significant unencumbered assets,

including chapter 5 avoidance actions and valuable liquor licenses that are not subject to

encumbrance under applicable state law that must be preserved for the benefit of unsecured

creditors. The DIP Liens and the adequate protection liens should be limited to safeguard these

assets and any adequate protections liens and claims should be limited to the diminution in value

as determined by the Court. The Committee and the lenders have agreed that the Final Order

will resolve the Committee’s issues on these points. Despite this progress, the lenders have not

agreed to preserve the doctrine of marshalling and to look to their original collateral before

looking to the proceeds of unencumbered assets.

                    4.   The Court should not allow the Debtors to race through a truncated sale

process unless the rights of unsecured creditors are preserved. If the Debtors, lenders and

Landry’s want to enjoy the benefits of the section 363 sale, then the sale and financing must be

modified as set forth herein.

                                         BACKGROUND

I.       General Case Background

                    5.   On November 14, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code with this Court. Since the

Petition Date, the Debtors have remained in possession of their assets and have continued to

operate and manage their businesses as debtors-in-possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code.


                                                 3
PHIL1 8524002v.1
                   Case 19-12415-MFW         Doc 101        Filed 12/03/19     Page 4 of 12



                    6.     On November 22, 2019, the Office of the United States Trustee for

Region 3 appointed a five member Committee consisting of: (i) Brookfield Property REIT, Inc.;

(ii) Edward Don & Company; (iii) 1200 Harbor Boulevard, LLC; (iv) ADR Parc, LP; and

(v) Washington Prime Group, Inc.4

                    7.     The Committee selected Kelley Drye & Warren LLP as its lead counsel

and Klehr Harrison Harvey Branzburg LLP as Delaware counsel. The Committee also selected

Alvarez & Marsal North America, LLC to serve as its financial advisor.

II.       The Prepetition Debt And Capital Structure

                    8.     The     Debtors   entered       into   an   amended    credit   facility,   dated

December 17, 2015 with CIT Bank, N.A. (“CIT”), as the agent and certain other lender parties

(together, the “Lenders”), providing for $52.6 million in term, revolving, and delayed-draw term

loans.5

                    9.     As of the Petition Date, the Debtors were purportedly indebted to the

Lenders in the approximate amount of nearly $47 million, including more than $4.6 million of

accrued and unpaid interest and fees.6             The prepetition debt is purportedly secured by

substantially all of the Debtors’ assets.7




4
          See Docket No. 78.
5
          See Declaration of Matthew R. Manning in Support of the Debtors’ Chapter 11 Petitions and First Day
          Pleadings (the “Manning Declaration”), ¶ 11. Docket No. 2.
6
          See Interim DIP Order, ¶ D(2).
7
          Manning Declaration, ¶ 11.


                                                       4
PHIL1 8524002v.1
                   Case 19-12415-MFW         Doc 101     Filed 12/03/19   Page 5 of 12



III.      The Debtors’ Restructuring Efforts

                       10.   As of the Petition Date, the Debtors own and operate 47 restaurants in

14 states.8 Like much of the casual dining sector, the Debtors maintain they have suffered from

industry headwinds, a shifting labor market, and unfavorable leases.9

                       11.   In May 2019, the Debtors acquired 17 Houlihan’s restaurants from A.C.E.

Restaurant Group, Inc., the Debtors’ largest franchisee at the time, to expand their footprint and

refresh certain locations.10 Liquidity constraints, however, have limited the growth potential and

the Debtors’ ability to fund operations.11 The Debtors have not paid interest or debt service since

December 2018, resulting in over $4.6 million of unpaid interest as of the Petition Date.12

                       12.   In June 2019, the Debtors, the Lenders, and York Capital Management,

the Debtors’ sponsor, entered into a Forbearance and Sale Support Agreement (the “FSSA”),

which required the company to hire an investment banker to commence a sale process.13 The

Debtors retained Piper Jaffray & Co., who began marketing the Debtors’ assets in August

2019.14

IV.       The Stalking Horse APA And Bidding Procedures

                       13.   The Debtors purportedly evaluated “various proposals” before selecting

and entering into an asset purchase agreement (the “APA”) with Landry’s, LLC (“Landry’s”) as

the stalking horse purchaser.15 Pursuant to the APA, Landry’s will pay $40 million to acquire


8
          Id. ¶ 5.
9
          Id., ¶ 14.
10
          Id., ¶ 14.
11
          Id., ¶ 16.
12
          Id., ¶¶ 12, 16.
13
          Id., ¶ 17.
14
          Id.
15
          Id., ¶ 20.


                                                     5
PHIL1 8524002v.1
                   Case 19-12415-MFW             Doc 101     Filed 12/03/19          Page 6 of 12



substantially all of the Debtors’ assets, plus assume certain liabilities, including cure costs and

503(b)(9) claims.16

                    14.     The Debtors will subject the Landry’s bid to higher and better offers

through an expedited auction process that affords parties just 15 days between the bid procedures

hearing and the sale hearing.17 The sale timeline is as follows:

Event                                                       Date

Bidding Procedures Hearing                                  December 5, 2019

Sale and Cure Objection Deadline                            December 13, 2019

Bid Deadline                                                December 16, 2019

Auction                                                     December 18, 2019

Sale Hearing                                                December 20, 2019

Sale Closing Deadline                                       December 31, 2019


                    15.     In addition to a 10% deposit required for prospective bidders to

participate, the Bidding Procedures propose an initial bid increment of $1.75 million, consisting

of: (i) a $1.2 million break-up fee and up to $300,000 of expense reimbursement, amounting to

3.75% of the purchase price; and (ii) an initial $250,000 overbid requirement.18

V.       The Proposed DIP Financing

                    16.     To fund the sale process, CIT and certain of the Lenders (collectively, the

“DIP Lenders”) agreed to provide up to $5 million in financing, secured by liens against all of

the Debtors’ assets, including previously unencumbered property (the “DIP Facility”).19 In


16
         Id.
17
         See Bid Procedures Motion, Exhibit 2.
18
         Id., ¶ 13(B)(8).
19
         See Interim DIP Order, Ex. B – DIP Credit Agreement, §§ 1.01, 2.01, 5.22.


                                                        6
PHIL1 8524002v.1
                   Case 19-12415-MFW           Doc 101       Filed 12/03/19        Page 7 of 12



exchange for the DIP Lenders’ agreement to provide financing: (i) the Debtors will stipulate that

the prepetiton debt constitutes legal, valid, binding, and unavoidable obligations of the Debtors;20

and (ii) the Debtors’ estates will waive all rights under sections 506(c) and 552(b) of the

Bankrutpcy Code, as well as the equitable remedy of marshaling.21

                                                 OBJECTION

I.       Necessary Revisions to the Final DIP Order

                    17.   To obtain postpetition financing under section 364(d) of the Bankruptcy

Code, a debtor must prove: (i) it is unable to obtain unsecured credit; (ii) the proposed credit is

necessary to preserve the assets of the estate; and (iii) the terms of the financing are fair,

reasonable and adequate.22 The Court should only approve postpetition financing to the extent it

is “in the best interests of the general creditor body.”23

         A.         The 506(c)/552(b) Waivers Cannot Be Unconditionally Approved

                    18.   Section 506(c) of the Bankruptcy Code allows a debtor to charge the costs

of preserving or disposing of a secured lender’s collateral to the collateral itself.24 This provision

ensures that the cost of liquidating a secured lender’s collateral is not paid from unsecured

creditor recoveries.25 Courts have widely recognized that section 506(c) waivers are not to be




20
         See Interim Order, VII.E.
21
         Id. ¶ IX.A. Following discussions with the DIP Lenders, the post-default carve-out now includes both the
         Debtors’ professionals and the Committee’s professionals, and the Committee’s investigation budget has
         been increased to $50,000. See Interim Order, ¶¶ V.A.-B.
22
         In re Ames Dept. Stores, Inc., 115 B.R. 34, 37 (Bankr. S.D.N.Y. 1990).
23
         In re Roblin Indus., 52 B.R. 241, 244 (Bankr. W.D.N.Y. 1985).
24
         See 11 U.S.C. § 506(c).
25
         See, e.g., Precision Steel Shearing v. Fremont Fin. Corp. (In re Visual Indus., Inc.), 57 F.3d 321, 325 (3d
         Cir. 1995) (“section 506(c) is designed to prevent a windfall to the secured creditor”); Kivitz v. CIT
         Group/Sales Fin., Inc., 272 B.R. 332, 334 (D. Md. 2000) (“the reason for [section 506(c)] is that unsecured
         creditors should not be required to bear the cost of protecting property that is not theirs”).


                                                         7
PHIL1 8524002v.1
                   Case 19-12415-MFW            Doc 101        Filed 12/03/19         Page 8 of 12



granted lightly.26 Indeed, in this jurisdiction, courts have explicitly provided that the waiver is

not permitted without the consent of the committee.27 Similarly, the “equities of the case”

exception in section 552(b) of the Bankruptcy Code allows a debtor, committee or other party-in-

interest to exclude postpetition proceeds from prepetition collateral on equitable grounds,

including to avoid having unencumbered assets fund the cost of a secured lender’s foreclosure.28

                    19.    The quid pro quo for conducting the sale of a lender’s collateral in

bankruptcy is, at a minimum, the establishment of a proper budget that pays the costs associated

with such process. Courts in this district have routinely determined that administrative expenses

must be accounted for and paid.29

                    20.    The detailed DIP Budget provided to the Committee projects paying

section 503(b)(9) claims, other priority claims, and stub rent in the final week of the budget

period. The advance 506(c) and 552(b) waivers, however, will be granted upon entry of the

Final Order, but if the sale process fails and the DIP Facility terminates, the budgeted amounts

will never be paid. To avoid this inequitable result, and assuming the Committee can verify the

budgeted amounts, the Final Order should condition the 506(c) and 552(b) waivers on the

payment of such amounts.

26
         See, e.g., Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 12 (2000) (finding that
         section 506(c) is a rule of fundamental fairness for all parties in interest and authorizing the surcharge of a
         secured lender’s collateral where reasonable and appropriate).
27
         See In re Mortgage Lenders Network USA, Inc., Case No. 07-10146 (PJW), Hr’g Tr. (Docket No. 346) at
         21 (Bankr. D. Del. March 20, 2007) (noting that without the committee’s prior approval, the 506(c) waiver
         may not be approved). Excerpts from the transcript are attached hereto as Exhibit A.
28
         See 11 U.S.C. § 552(b).
29
         See In re Townsends, Inc., et al., Case No. 10-14092 (Bankr. D. Del. January 21, 2011); Hr’g. Tr. at 23:25-
         24:22, an excerpt of which is attached hereto as Exhibit B (Judge Sontchi required a revised budget that
         included sufficient funds to pay 503(b)(9) claims, noting that “if it appears that the case is administratively
         insolvent, I would be inclined to…either convert or dismiss the case….”); see also In re NEC Holdings
         Corp., et al., Case No. 10-11890 (Bankr. D. Del. July 13, 2010); Hr’g. Tr. at 108:1-108:4, an excerpt of
         which is attached hereto as Exhibit C (Judge Sontchi, sitting for Judge Walsh, stated that he “need[s] some
         evidence that there’s a probability that admin claims are going to get paid in full, including 503(b)(9)
         claims or [he] won’t approve the financing.”).


                                                           8
PHIL1 8524002v.1
                   Case 19-12415-MFW             Doc 101         Filed 12/03/19         Page 9 of 12



                    21.    The 506(c) and 552(b) waivers are also improper without an appropriate

budget for the Committee’s professionals.30                     The Committee’s professionals are already

addressing: (i) the approval of the DIP Facility; (ii) the Bidding Procedures, including the

expedited sale timeline; (iii) the proposed key employee incentive and retention plans; and

(iv) various first day motions, and the Committee will play an active role until the closing of any

sale and in the assessment of the proper wind down strategy for these cases. The Committee’s

professionals should be allocated an appropriate budget to carry out its duties on the expedited

timeline established by the Debtors.

         B.         The Equitable Doctrine Of Marshaling Should Be Preserved

                    22.    Marshaling requires a secured creditor to first seek recovery from assets

against which other creditors do not have a claim before looking to common assets.31                                     It

“prevent[s] the arbitrary action of a senior lienor from destroying the rights of a junior lienor or a

creditor having less security.”32 It is well settled that bankruptcy courts can marshal a debtor’s

assets to effectuate an equitable distribution to creditors.33

                    23.    The Committee’s right to invoke the doctrine of marshaling against the

DIP Lenders must be preserved.34                 As set forth above, the Committee believes there are

unencumbered liquor licenses with meaningful value, which may be the only source of value for

30
         While the filed DIP Budget did not delineate between the Debtors and Committee’s professionals, the
         Committee now understands that the DIP Budget allocates $1,555,000 for the Debtors’ professionals and
         only $450,000 for the Committee’s advisors.
31
         See In re Advanced Marketing Servs., Inc., 360 B.R. 421, 427 n.8 (Bankr. D. Del. 2007) (“[Marshaling]
         requires the senior secured creditor to first collect its debt against the collateral other than that in which the
         junior secured creditor holds an interest, thereby leaving that collateral for the junior secured creditor's
         benefit.”) (citation omitted); see also In re Tampa Chain Co., 53 B.R. 772, 777 (Bankr. S.D.N.Y. 1985)
         (citing 2 J. Story, Commentaries on Equity Jurisprudence 230 (1884)).
32
         See Meyer v. United States, 375 U.S. 233, 236 (1963).
33
         See Tampa Chain Co., 53 B.R. at 777.
34
         See In re America’s Hobby Center, Inc., 223 B.R. 275 (Bankr. S.D.N.Y. 1998) (creditors’ committee
         permitted to seek to assert marshaling defense against secured creditor on behalf of the debtor’s estate).


                                                            9
PHIL1 8524002v.1
               Case 19-12415-MFW         Doc 101      Filed 12/03/19   Page 10 of 12



unsecured creditors. To the extent the proceeds of such claims are not subject to the liens of the

DIP Lenders, the DIP Lenders should not be authorized to look to those assets and their proceeds

before looking to their original collateral.

II.      The Bidding Procedures Must Be Modified to Ensure a Full and Fair Process

                   24.    The Bidding Procedures require bids to be due by December 16—only 11

days following the December 5 hearing—with an Auction only 2 days later on December 18.

The Committee is supportive of a fair marketing and sale process that is designed to maximize

value for all of the Debtors’ stakeholders. The Committee, however, was formed just over one-

week ago on the Friday before Thanksgiving and has not had an opportunity to properly assess

the proposed sale process and its impact on the estates.

                   25.    The Committee intends to continue working with the Debtors over the

next several days to determine whether it can get comfortable with the truncated timeline. The

Committee will raise its issues with the Court at the December 5 hearing if the process or

timeline is unreasonable or inappropriate.

                   26.    Even if the Committee determines that sale process is appropriate, there

are certain provisions in the Bidding Procedures that must be modified before approval:


                  Assets Subject to Bid: The Bidding Procedures should expressly authorize the
                   submission of bids with respect to all or a subset of the assets.35

                  Timeline: The Bidding Procedures must provide creditors ample time to assess
                   Landry’s adequate assurance package and the adequate assurance of prospective
                   bidders. The timeline should be clarified/revised as follows:




35
         Bidding Procedures, p. 3.


                                                 10
PHIL1 8524002v.1
               Case 19-12415-MFW           Doc 101      Filed 12/03/19   Page 11 of 12



                    Event                                                Date

                    Service of Landry’s Adequate Assurance               No later than December 5,
                                                                         2019

                    Bid Deadline                                         December 16, 2019

                    Service of Qualified Bidder’s Adequate               Within 24 hours of Bid
                    Assurance Information                                Deadline

                    Committee’s Sale Objection Deadline                  December 17, 2019

                    Adequate Assurance Objection Deadline for Non- Up to the Sale Hearing
                    Landry’s Bids

                  Termination Fee: The Termination Fee should only be paid from the proceeds of
                   an Alternative Transaction. Landry’s must submit an invoice detailing the fees
                   and expenses it is seeking reimbursement of, with an opportunity for the Debtors
                   and the Committee to object, prior to payment of the Expense Reimbursement.
                   The Expense Reimbursement should be paid within three days after the expiration
                   of such period.36

                  Landry’s Backup Bidder Status: The Bidding Procedures require the Backup
                   Bidder to keep its bid open for 21 days after the Sale Hearing (i.e., until January
                   10, 2020) but Landry’s is permitted to terminate the APA if the sale has not
                   closed by December 31, even if Landry’s is the Backup Bidder. The Debtors may
                   not be incentivized to entertain potentially higher and better bids because they
                   will be left without a Backup Bidder if Landry’s is outbid at auction, the
                   overbidder does not close, and Landry’s subsequently terminates the APA.37

                  Consultation Rights: If the DIP Lenders submit a credit bid for some or all of the
                   Debtors’ assets, they should not be included as a consultation party. The
                   Committee must be included as a consultation party, including with respect to any
                   modifications to the procedures implemented by the Debtors at the auction.38

                  Auction Attendance/Notice: The Committee must be permitted to attend the
                   auction and receive notice of all bids. Additionally, creditors that submit a
                   request to the Debtors within three days of the start of the auction should be
                   authorized to attend.39




36
         Bidding Procedures, p. 7.
37
         Bidding Procedures, pp. 5-6.
38
         Bidding Procedures, p. 6.
39
         Bidding Procedures, pp. 3, 5.


                                                   11
PHIL1 8524002v.1
               Case 19-12415-MFW       Doc 101        Filed 12/03/19   Page 12 of 12



                                         CONCLUSION

         WHEREFORE, the Committee respectfully requests that the Court (i) deny the Bid

Procedures Motion and DIP Motion unless modified as set forth herein; and (ii) grant such other

and further relief as the Court deems just and proper.

Dated:     Wilmington, Delaware              KLEHR HARRISON HARVEY
           December 3, 2019                  BRANZBURG LLP

                                             /s/ Richard M. Beck
                                             Domenic E. Pacitti (DE Bar No. 3989)
                                             Richard M. Beck (DE Bar No. 3370)
                                             919 N. Market Street, Suite 1000
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 426-1189
                                             Facsimile: (302) 426-9193
                                             Email: dpacitti@klehr.com
                                                     rbeck@klehr.com

                                             -   and -

                                             KELLEY DRYE & WARREN LLP
                                             Eric R. Wilson (admitted pro hac vice)
                                             Jason R. Adams (admitted pro hac vice)
                                             Lauren S. Schlussel
                                             Maeghan J. McLoughlin (admitted pro hac vice)
                                             101 Park Avenue
                                             New York, New York 10178
                                             Tel: (212) 808-7800
                                             Fax: (212) 808-7897
                                             ewilson@kelleydrye.com
                                             jadams@kelleydrye.com
                                             lschlussel@kelleydrye.com
                                             mmcloughlin@kelleydrye.com

                                             Proposed Counsel to the Official Committee of
                                             Unsecured Creditors of HRI Holding Corp., et al.




                                                 12
PHIL1 8524002v.1
